 Case 4:14-cv-12289-LVP-SDD ECF No. 369 filed 06/17/20       PageID.8468   Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

THE ESTATE OF JOANN MATOUK ROMAIN
and MICHELLE MARIE ROMAIN, in her personal
representative capacity of the Estate,

                  Plaintiff,
                                                  Civil Case No. 14-cv-12289
v.                                                Honorable Linda V. Parker

THE CITY OF GROSSE POINTE FARMS,
DANIEL JENSEN, JACK PATTERSON,
ANDREW ROGERS, RICHARD A. ROSATI,
MICHAEL MCCARTHY, KEITH COLOMBO,
ANTONIO TRUPIANO, JOHN WALKO,
FRANK ZIELINSKI, RICKY GOOD,
THE CITY OF GROSSE POINTE WOODS,
ANDREW PAZUCHOWSKI, JOHN KOSANKE,
JOHN ROSS, KEITH WASZAK,
ANTHONY CHALUT, OFFICER JOHN DOE,
TIMOTHY J. MATOUK, JOHN DOE, and
KILLER JOHN DOE,

               Defendants.
_______________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART THE
   GROSSE POINTE FARMS DEFENDANTS’ MOTION FOR COSTS AND
                     ATTORNEY’S FEES

      On March 7, 2018, this Court granted summary judgment to Defendants and

dismissed Plaintiff’s complaint but denied the Grosse Pointe Farms Defendants’ request

for an award of attorney’s fees and costs. The Grosse Pointe Farms Defendants filed a

Motion for Reconsideration with respect to the decision denying them an award of fees
 Case 4:14-cv-12289-LVP-SDD ECF No. 369 filed 06/17/20           PageID.8469     Page 2 of 6




and costs, which was denied. On appeal, the Sixth Circuit affirmed this Court’s summary

judgment decision but remanded the matter to address the fee and cost request. The

matter is now before the Court on the Grosse Pointe Farms Defendants’ Motion for Costs

and Attorney’s Fees under Rule 54 of the Federal Rules of Civil Procedure, 42 U.S.C.

§ 1988, and 28 U.S.C. § 1927. (ECF No. 365). The motion has been fully briefed. (ECF

Nos. 367, 368.)

                                   Costs Under Rule 54

      Rule 54 provides in relevant part that, “[u]nless a federal statute, these rules, or a

court order provides otherwise, costs—other than attorney’s fees—should be allowed to

the prevailing party.” The rule “creates a presumption in favor of awarding costs, but

allows denial of costs at the discretion of the trial court.” White & White, Inc. v. Am.

Hosp. Supply Corp., 786 F.2d 728, 730 (6th Cir. 1986). “The exercise of such discretion

is not beyond review[,]” however. Id. (citations omitted).

      The Sixth Circuit has identified several instances where a court should deny costs

to the prevailing party:

      Such circumstances include cases where taxable expenditures by the
      prevailing party are “unnecessary or unreasonably large”, cases where the
      prevailing party should be penalized for unnecessarily prolonging trial or for
      injecting unmeritorious issues, cases where the prevailing party’s recovery is
      so insignificant that the judgment amounts to a victory for the defendant, and
      cases that are “close and difficult”.



                                              2
 Case 4:14-cv-12289-LVP-SDD ECF No. 369 filed 06/17/20           PageID.8470     Page 3 of 6




Id. (internal citations omitted). The Sixth Circuit has advised courts to ignore the size of

a successful litigant’s recovery and the ability of the prevailing party to pay his or her

costs when exercising its discretion. Id. (citations omitted). But a court may consider

“the good faith the losing party demonstrates in filing, prosecuting or defending [the]

action” and “the propriety with which the losing party conducts the litigation.” Id.

(citations omitted).

      The presumption in favor of awarding costs has not been overcome in this case.

The costs that may be taxed by a judge or clerk of court are set forth in 28 U.S.C. § 1920.

The Grosse Pointe Farms Defendants may submit their request for costs in accordance

with the statute. To the extent Plaintiff objects to the Clerk of Court’s taxation, the Court

will decide whether Plaintiff demonstrates that the taxation was improper. See BDT

Prods., Inc. v. Lexmark Int’l, Inc., 405 F.3d 415, 420 (6th Cir. 2005) (explaining that

“[t]he party objecting to the clerk’s taxation has the burden of persuading the court that it

was improper”).

                Attorney’s Fees Under 42 U.S.C. § 1988 and 28 U.S.C. § 1927

      Section 1988 grants courts the discretion in most cases to “allow the prevailing

party, other than the United States, a reasonable attorney’s fee as part of the costs[.]” 42

U.S.C. § 1988. However, in civil rights actions, such an award “is ‘an extreme sanction,

and must be limited to truly egregious cases of misconduct.’” Garner v. Cuyahoga Cty.

                                              3
 Case 4:14-cv-12289-LVP-SDD ECF No. 369 filed 06/17/20          PageID.8471    Page 4 of 6




Juvenile Ct., 554 F.3d 624, 635 (6th Cir. 2009) (quoting Jones v. Cont’l Corp., 789 F.2d

1225, 1232 (6th Cir. 1986)). The Sixth Circuit has therefore held that “‘a prevailing

defendant should only recover upon a finding by the district court that ‘the plaintiff’s

action was frivolous, unreasonable, or without foundation, even though not brought in

subjective bad faith.’’” Id. (quoting Wayne v. Vill. of Sebring, 36 F.3d 517, 530 (6th Cir.

1994) (quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)))

(emphasis in original).

      Section 1927 permits a court to award sanctions in the form of costs, expenses, and

attorney’s fees against an attorney or person “who … multiplies the proceedings …

unreasonably and vexatiously.” 28 U.S.C. § 1927. For a court to award sanctions under

§ 1927, the attorney or party need not have acted with “subjective bad faith” but must

have acted with “something more than negligence or incompetence.” Red Carpet Studios

Div. of Source Advantage, Ltd. v. Sater, 465 F.3d 642, 646 (6th Cir. 2006). Sanctions are

appropriate if an attorney “abuses the judicial process or knowingly disregards the risks

that his or her conduct will needlessly multiply the proceedings. Id. The Sixth Circuit

has found this standard satisfied “‘when an attorney knows or reasonably should know

that a claim pursued is frivolous.’” Tareco Prop., Inc. v. Morriss, 321 F.3d 545, 550 (6th

Cir. 2003) (quoting Jones, 789 F.2d at 1230).




                                             4
 Case 4:14-cv-12289-LVP-SDD ECF No. 369 filed 06/17/20        PageID.8472    Page 5 of 6




      This Court has concluded that Plaintiff’s lawsuit was not frivolous, unreasonable,

or without foundation. Plaintiff’s counsel did not unreasonably or vexatiously multiply

the proceedings. Nor did counsel engage in conduct that “falls short of the obligations

owed by the member of the bar to the court and which, as a result, causes additional

expense to the opposing party.” In re Ruben, 825 F.2d 977, 984 (6th Cir. 1987).

      When no evidence pointed to a defendant’s involvement in the investigation of

Joann Matouk Romain’s disappearance, counsel dismissed that individual. In the end,

Plaintiff was not able to establish a viable claim based on the evidence uncovered. This

does not mean, however, that Plaintiff’s claims were unworthy of pursuit. It has never

been determined whether Ms. Romain was murdered. While Plaintiff was not, in the end,

able to develop the evidence necessary to establish a recognized legal claim, the evidence

she presented did raise suspicion about the circumstances surrounding Ms. Romain’s

disappearance and the police investigation (including law enforcement’s immediate

conclusion that Ms. Romain voluntarily entered Lake St. Clair on a cold winter evening,

the officer’s visit to Ms. Romain’s residence inquiring about her whereabouts

immediately after an abandoned vehicle was located which was not registered in her

name, a witness’ report of seeing someone who looked like Ms. Romain with two men on

the evening of her disappearance next to the lake, and law enforcement’s failure to

interview reasonable suspects).

                                            5
 Case 4:14-cv-12289-LVP-SDD ECF No. 369 filed 06/17/20          PageID.8473     Page 6 of 6




      Notably, the Grosse Pointe Farms Defendants filed a motion to dismiss in this

action only after Plaintiff filed her second amended complaint, which was filed almost a

year after Plaintiff filed her original complaint and raised the same claims alleged in

Plaintiff’s previous two pleadings. Also notable is the fact that, in their motion, the

Grosse Pointe Defendants sought dismissal of only one of the four claims Plaintiff

asserted against them. The Sixth Circuit has stated that “‘[a] sanction is generally

improper where a successful motion could have avoided any additional legal expense by

the defendants.’” Lowery v. Jefferson Cty. Bd. of Educ., 586 F.3d 427, 438 (6th Cir.

2009) (quoting In re Ruben, 825 F.2d at 988). Moreover, the Court denied the Grosse

Pointe Farms Defendants’ motion.

      For these reasons, the Court is GRANTING the Grosse Pointe Farms Defendants’

motion for costs pursuant to Rule 54 of the Federal Rules of Civil Procedure but is

DENYING their motion for attorney’s fees and sanctions under 42 U.S.C. § 1988 and 28

U.S.C. § 1927.

      IT IS SO ORDERED.

                                                  s/ Linda V. Parker
                                                  LINDA V. PARKER
                                                  U.S. DISTRICT JUDGE


 Dated: June 17, 2020


                                              6
